EXHIBIT 10.4

 

WESTAFF, INC. 2006 STOCK INCENTIVE PLAN

 

2006 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

 

NOTICE OF NON-QUALIFIED STOCK OPTION AWARD

 

Grantee’s Name and Address:

 

 

 

 

 

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Westaff, Inc. 2006 Stock Incentive Plan (the “Plan”), and
the Westaff, Inc. 2006 Non-Employee Director Option Program (the “Program”), as
amended from time to time, and the Non-Qualified Stock Option Award Agreement
(the “Option Agreement”) attached hereto, as follows. Unless otherwise defined
herein, the terms defined in the Plan and the Program shall have the same
defined meanings in this Notice.

 

Award Number

 

 

 

 

 

Date of Award

 

 

 

 

 

Exercise Price per Share

 

$

 

 

 

 

Total Number of Shares subject

 

 

to the Option

 

 

 

 

 

Total Exercise Price

 

$

 

 

 

 

Type of Option:

 

Non-Qualified Stock Option

 

 

 

Expiration Date:

 

 

 

 

 

Post-Termination Exercise Period:

 

Twelve (12) Months

 

Vesting Schedule:

 

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan, the Program and the Option Agreement, the Option may be
exercised, in whole or in part, in accordance with the following schedule:

 

100% of the Shares subject to the Option shall vest twelve months after the Date
of Award.

 

In the event the Grantee’s Continuous Service is terminated as the result of the
Grantee’s death of Disability, 100% of the Shares subject to the Option shall
vest immediately prior to the termination of the Grantee’s Continuous Service.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan, the Program and the Option Agreement.

 

 

Westaff, Inc.,

 

a Delaware corporation

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).

 

The Grantee acknowledges receipt of a copy of the Plan, the Program and the
Option Agreement, and represents that he or she is familiar with the terms and
provisions thereof, and hereby accepts the Option subject to all of the terms
and provisions hereof and thereof. The Grantee has reviewed this Notice, the
Plan, the Program and the Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Notice, and
fully understands all provisions of this Notice, the Plan, the Program and the
Option Agreement. The Grantee hereby agrees that all questions of interpretation
and administration relating to this Notice, the Plan, the Program and the Option
Agreement shall be resolved by the Administrator in accordance with Section 13
of the Option Agreement. The Grantee further agrees to the venue selection in
accordance with Section 14 of the Option Agreement. The Grantee further agrees
to notify the Company upon any change in the residence address indicated in this
Notice.

 

Dated:

 

 

Signed:

 

 

 

 

Grantee

 

 

2

--------------------------------------------------------------------------------


 

Award Number:

 

 

 

WESTAFF, INC. 2006 STOCK INCENTIVE PLAN

 

2006 NON-EMPLOYEE DIRECTOR OPTION PROGRAM

 

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

 


1.                                       GRANT OF OPTION. WESTAFF, INC., A
DELAWARE CORPORATION (THE “COMPANY”), HEREBY GRANTS TO THE GRANTEE (THE
“GRANTEE”) NAMED IN THE NOTICE OF NON-QUALIFIED STOCK OPTION AWARD (THE
“NOTICE”), AN OPTION (THE “OPTION”) TO PURCHASE THE TOTAL NUMBER OF SHARES OF
COMMON STOCK SUBJECT TO THE OPTION (THE “SHARES”) SET FORTH IN THE NOTICE, AT
THE EXERCISE PRICE PER SHARE SET FORTH IN THE NOTICE (THE “EXERCISE PRICE”)
SUBJECT TO THE TERMS AND PROVISIONS OF THE NOTICE, THIS NON-QUALIFIED STOCK
OPTION AWARD AGREEMENT (THE “OPTION AGREEMENT”), THE COMPANY’S 2006 STOCK
INCENTIVE PLAN (THE “PLAN”), AND THE COMPANY’S 2006 NON-EMPLOYEE DIRECTOR OPTION
PROGRAM (THE “PROGRAM”), AS AMENDED FROM TIME TO TIME, WHICH ARE INCORPORATED
HEREIN BY REFERENCE. UNLESS OTHERWISE DEFINED HEREIN, THE TERMS DEFINED IN THE
PLAN AND THE PROGRAM SHALL HAVE THE SAME DEFINED MEANINGS IN THIS OPTION
AGREEMENT.


 

The Option is intended to qualify as a Non-Qualified Stock Option and not as an
Incentive Stock Option as defined in Section 422 of the Code.

 


2.                                       EXERCISE OF OPTION.


 


(A)                                  RIGHT TO EXERCISE. THE OPTION SHALL BE
EXERCISABLE DURING ITS TERM IN ACCORDANCE WITH THE VESTING SCHEDULE SET OUT IN
THE NOTICE AND WITH THE APPLICABLE PROVISIONS OF THE PLAN, THE PROGRAM AND THIS
OPTION AGREEMENT. THE OPTION SHALL BE SUBJECT TO THE PROVISIONS OF SECTION 3.04
OF THE PROGRAM RELATING TO THE EXERCISABILITY OR TERMINATION OF THE OPTION IN
THE EVENT OF A CORPORATE TRANSACTION OR A CHANGE IN CONTROL. THE GRANTEE SHALL
BE SUBJECT TO REASONABLE LIMITATIONS ON THE NUMBER OF REQUESTED EXERCISES DURING
ANY MONTHLY OR WEEKLY PERIOD AS DETERMINED BY THE ADMINISTRATOR. IN NO EVENT
SHALL THE COMPANY ISSUE FRACTIONAL SHARES.


 


(B)                                 METHOD OF EXERCISE. THE OPTION SHALL BE
EXERCISABLE ONLY BY DELIVERY OF AN EXERCISE NOTICE OR BY SUCH OTHER PROCEDURE AS
SPECIFIED FROM TIME TO TIME BY THE ADMINISTRATOR WHICH SHALL STATE THE ELECTION
TO EXERCISE THE OPTION, THE WHOLE NUMBER OF SHARES IN RESPECT OF WHICH THE
OPTION IS BEING EXERCISED, AND SUCH OTHER PROVISIONS AS MAY BE REQUIRED BY THE
ADMINISTRATOR. THE EXERCISE NOTICE SHALL BE DELIVERED IN PERSON, BY CERTIFIED
MAIL, OR BY SUCH OTHER METHOD (INCLUDING ELECTRONIC TRANSMISSION) AS DETERMINED
FROM TIME TO TIME BY THE ADMINISTRATOR TO THE COMPANY ACCOMPANIED BY PAYMENT OF
THE EXERCISE PRICE. THE OPTION SHALL BE DEEMED TO BE EXERCISED UPON RECEIPT BY
THE COMPANY OF SUCH NOTICE ACCOMPANIED BY THE EXERCISE PRICE, WHICH, TO THE
EXTENT SELECTED, SHALL BE DEEMED TO BE SATISFIED BY USE OF THE BROKER-DEALER
SALE AND REMITTANCE PROCEDURE TO PAY THE EXERCISE PRICE PROVIDED IN
SECTION 4(D), BELOW.


 


(C)                                  TAXES. NO SHARES WILL BE DELIVERED TO THE
GRANTEE OR OTHER PERSON PURSUANT TO THE EXERCISE OF THE OPTION UNTIL THE GRANTEE
OR OTHER PERSON HAS MADE ARRANGEMENTS ACCEPTABLE TO THE ADMINISTRATOR FOR THE
SATISFACTION OF APPLICABLE INCOME TAX AND EMPLOYMENT TAX

 

1

--------------------------------------------------------------------------------


 


WITHHOLDING OBLIGATIONS, INCLUDING, WITHOUT LIMITATION, OBLIGATIONS INCIDENT TO
THE RECEIPT OF SHARES. UPON EXERCISE OF THE OPTION, THE COMPANY OR THE GRANTEE’S
EMPLOYER MAY OFFSET OR WITHHOLD (FROM ANY AMOUNT OWED BY THE COMPANY OR THE
GRANTEE’S EMPLOYER TO THE GRANTEE) OR COLLECT FROM THE GRANTEE OR OTHER PERSON
AN AMOUNT SUFFICIENT TO SATISFY SUCH TAX WITHHOLDING OBLIGATIONS.


 


3.                                       RESTRICTIONS ON EXERCISE. THE OPTION
MAY NOT BE EXERCISED IF THE ISSUANCE OF THE SHARES SUBJECT TO THE OPTION UPON
SUCH EXERCISE WOULD CONSTITUTE A VIOLATION OF ANY APPLICABLE LAWS. IF THE
EXERCISE OF THE OPTION WITHIN THE APPLICABLE TIME PERIODS SET FORTH IN
SECTION 5, 6, AND 7 OF THIS OPTION AGREEMENT IS PREVENTED BY THE PROVISIONS OF
THIS SECTION 3, THE OPTION SHALL REMAIN EXERCISABLE UNTIL ONE (1) MONTH AFTER
THE DATE THE GRANTEE IS NOTIFIED BY THE COMPANY THAT THE OPTION IS EXERCISABLE,
BUT IN ANY EVENT NO LATER THAN THE EXPIRATION DATE SET FORTH IN THE NOTICE.


 


4.                                       METHOD OF PAYMENT. PAYMENT OF THE
EXERCISE PRICE SHALL BE BY ANY OF THE FOLLOWING, OR A COMBINATION THEREOF, AT
THE ELECTION OF THE GRANTEE; PROVIDED, HOWEVER, THAT SUCH EXERCISE METHOD DOES
NOT THEN VIOLATE ANY APPLICABLE LAW AND, PROVIDED FURTHER, THAT THE PORTION OF
THE EXERCISE PRICE EQUAL TO THE PAR VALUE OF THE SHARES MUST BE PAID IN CASH OR
OTHER LEGAL CONSIDERATION PERMITTED BY THE DELAWARE GENERAL CORPORATION LAW:


 


(A)                                  CASH;


 


(B)                                 CHECK;


 


(C)                                  SURRENDER OF SHARES OR DELIVERY OF A
PROPERLY EXECUTED FORM OF ATTESTATION OF OWNERSHIP OF SHARES AS THE
ADMINISTRATOR MAY REQUIRE WHICH HAVE A FAIR MARKET VALUE ON THE DATE OF
SURRENDER OR ATTESTATION EQUAL TO THE AGGREGATE EXERCISE PRICE OF THE SHARES AS
TO WHICH THE OPTION IS BEING EXERCISED, PROVIDED, HOWEVER, THAT SHARES ACQUIRED
UNDER THE PLAN OR ANY OTHER EQUITY COMPENSATION PLAN OR AGREEMENT OF THE COMPANY
MUST HAVE BEEN HELD BY THE GRANTEE FOR A PERIOD OF MORE THAN SIX (6) MONTHS (AND
NOT USED FOR ANOTHER AWARD EXERCISE BY ATTESTATION DURING SUCH PERIOD); OR


 


(D)                                 PAYMENT THROUGH A BROKER-DEALER SALE AND
REMITTANCE PROCEDURE PURSUANT TO WHICH THE GRANTEE (I) SHALL PROVIDE WRITTEN
INSTRUCTIONS TO A COMPANY-DESIGNATED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE
OF SOME OR ALL OF THE PURCHASED SHARES AND REMIT TO THE COMPANY SUFFICIENT FUNDS
TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE FOR THE PURCHASED SHARES AND
(II) SHALL PROVIDE WRITTEN DIRECTIVES TO THE COMPANY TO DELIVER THE CERTIFICATES
FOR THE PURCHASED SHARES DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE
THE SALE TRANSACTION.


 


5.                                       TERMINATION OR CHANGE OF CONTINUOUS
SERVICE. IN THE EVENT THE GRANTEE’S CONTINUOUS SERVICE TERMINATES, THE GRANTEE
MAY, BUT ONLY DURING THE POST-TERMINATION EXERCISE PERIOD, EXERCISE THE PORTION
OF THE OPTION THAT WAS VESTED AT THE DATE OF SUCH TERMINATION (THE “TERMINATION
DATE”). THE POST-TERMINATION EXERCISE PERIOD SHALL COMMENCE ON THE TERMINATION
DATE. IN NO EVENT, HOWEVER, SHALL THE OPTION BE EXERCISED LATER THAN THE
EXPIRATION DATE SET FORTH IN THE NOTICE. IN THE EVENT OF THE GRANTEE’S CHANGE IN
STATUS FROM EMPLOYEE TO DIRECTOR OR FROM DIRECTOR TO EMPLOYEE, THE OPTION SHALL
REMAIN IN EFFECT AND THE OPTION SHALL CONTINUE TO VEST IN ACCORDANCE WITH THE
VESTING SCHEDULE SET FORTH IN THE NOTICE. EXCEPT AS

 

2

--------------------------------------------------------------------------------


 


PROVIDED IN SECTIONS 6 AND 7 BELOW, TO THE EXTENT THAT THE OPTION WAS UNVESTED
ON THE TERMINATION DATE, OR IF THE GRANTEE DOES NOT EXERCISE THE VESTED PORTION
OF THE OPTION WITHIN THE POST-TERMINATION EXERCISE PERIOD, THE OPTION SHALL
TERMINATE.


 


6.                                       DISABILITY OF GRANTEE. IN THE EVENT THE
GRANTEE’S CONTINUOUS SERVICE TERMINATES AS A RESULT OF HIS OR HER DISABILITY,
THE GRANTEE MAY EXERCISE THE OPTION WITHIN TWELVE (12) MONTHS COMMENCING ON THE
TERMINATION DATE (BUT IN NO EVENT LATER THAN THE EXPIRATION DATE). IF THE
GRANTEE DOES NOT EXERCISE THE OPTION WITHIN THE TIME SPECIFIED HEREIN, THE
OPTION SHALL TERMINATE.


 


7.                                       DEATH OF GRANTEE. IN THE EVENT OF THE
TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE AS A RESULT OF HIS OR HER DEATH,
OR IN THE EVENT OF THE GRANTEE’S DEATH DURING THE POST-TERMINATION EXERCISE
PERIOD OR DURING THE TWELVE (12) MONTH PERIOD FOLLOWING THE GRANTEE’S
TERMINATION OF CONTINUOUS SERVICE AS A RESULT OF HIS OR HER DISABILITY, THE
PERSON WHO ACQUIRED THE RIGHT TO EXERCISE THE OPTION PURSUANT TO SECTION 8
MAY EXERCISE THE PORTION OF THE OPTION THAT WAS VESTED AT THE TERMINATION DATE
WITHIN TWELVE (12) MONTHS COMMENCING ON THE DATE OF DEATH (BUT IN NO EVENT LATER
THAN THE EXPIRATION DATE). TO THE EXTENT THAT THE OPTION WAS UNVESTED ON THE
TERMINATION DATE, OR IF THE VESTED PORTION OF THE OPTION IS NOT EXERCISED WITHIN
THE TIME SPECIFIED HEREIN, THE OPTION SHALL TERMINATE.


 


8.                                       TRANSFERABILITY OF OPTION. THE OPTION
MAY NOT BE TRANSFERRED IN ANY MANNER OTHER THAN BY WILL OR BY THE LAWS OF
DESCENT AND DISTRIBUTION, PROVIDED, HOWEVER, THAT THE OPTION MAY BE TRANSFERRED
DURING THE LIFETIME OF THE GRANTEE TO THE EXTENT AND IN THE MANNER AUTHORIZED BY
THE ADMINISTRATOR. NOTWITHSTANDING THE FOREGOING, THE GRANTEE MAY DESIGNATE ONE
OR MORE BENEFICIARIES OF THE GRANTEE’S OPTION IN THE EVENT OF THE GRANTEE’S
DEATH ON A BENEFICIARY DESIGNATION FORM PROVIDED BY THE ADMINISTRATOR. FOLLOWING
THE DEATH OF THE GRANTEE, THE OPTION, TO THE EXTENT PROVIDED IN SECTION 7,
MAY BE EXERCISED (A) BY THE PERSON OR PERSONS DESIGNATED UNDER THE DECEASED
GRANTEE’S BENEFICIARY DESIGNATION OR (B) IN THE ABSENCE OF AN EFFECTIVELY
DESIGNATED BENEFICIARY, BY THE GRANTEE’S LEGAL REPRESENTATIVE OR BY ANY PERSON
EMPOWERED TO DO SO UNDER THE DECEASED GRANTEE’S WILL OR UNDER THE THEN
APPLICABLE LAWS OF DESCENT AND DISTRIBUTION. THE TERMS OF THE OPTION SHALL BE
BINDING UPON THE EXECUTORS, ADMINISTRATORS, HEIRS, SUCCESSORS AND TRANSFEREES OF
THE GRANTEE.


 


9.                                       TERM OF OPTION. THE OPTION MUST BE
EXERCISED NO LATER THAN THE EXPIRATION DATE SET FORTH IN THE NOTICE OR SUCH
EARLIER DATE AS OTHERWISE PROVIDED HEREIN. AFTER THE EXPIRATION DATE OR SUCH
EARLIER DATE, THE OPTION SHALL BE OF NO FURTHER FORCE OR EFFECT AND MAY NOT BE
EXERCISED.


 


10.                                 TAX CONSEQUENCES. THE GRANTEE MAY INCUR TAX
LIABILITY AS A RESULT OF THE GRANTEE’S PURCHASE OR DISPOSITION OF THE SHARES.
THE GRANTEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THE OPTION OR
DISPOSING OF THE SHARES.


 


11.                                 ENTIRE AGREEMENT: GOVERNING LAW. THE NOTICE,
THE PLAN, THE PROGRAM AND THIS OPTION AGREEMENT CONSTITUTE THE ENTIRE AGREEMENT
OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE IN THEIR
ENTIRETY ALL PRIOR UNDERTAKINGS AND AGREEMENTS OF THE COMPANY AND THE GRANTEE
WITH RESPECT TO THE SUBJECT MATTER HEREOF, AND MAY NOT BE MODIFIED ADVERSELY TO
THE GRANTEE’S INTEREST EXCEPT BY MEANS OF A WRITING SIGNED BY THE COMPANY AND
THE GRANTEE.

 

3

--------------------------------------------------------------------------------


 


NOTHING IN THE NOTICE, THE PLAN, THE PROGRAM AND THIS OPTION AGREEMENT (EXCEPT
AS EXPRESSLY PROVIDED THEREIN) IS INTENDED TO CONFER ANY RIGHTS OR REMEDIES ON
ANY PERSONS OTHER THAN THE PARTIES. THE NOTICE, THE PLAN, THE PROGRAM AND THIS
OPTION AGREEMENT ARE TO BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER
THAN THE INTERNAL LAWS OF THE STATE OF CALIFORNIA TO THE RIGHTS AND DUTIES OF
THE PARTIES. SHOULD ANY PROVISION OF THE NOTICE, THE PLAN, THE PROGRAM OR THIS
OPTION AGREEMENT BE DETERMINED TO BE ILLEGAL OR UNENFORCEABLE, SUCH PROVISION
SHALL BE ENFORCED TO THE FULLEST EXTENT ALLOWED BY LAW AND THE OTHER PROVISIONS
SHALL NEVERTHELESS REMAIN EFFECTIVE AND SHALL REMAIN ENFORCEABLE.


 


12.                                 CONSTRUCTION. THE CAPTIONS USED IN THE
NOTICE AND THIS OPTION AGREEMENT ARE INSERTED FOR CONVENIENCE AND SHALL NOT BE
DEEMED A PART OF THE OPTION FOR CONSTRUCTION OR INTERPRETATION. EXCEPT WHEN
OTHERWISE INDICATED BY THE CONTEXT, THE SINGULAR SHALL INCLUDE THE PLURAL AND
THE PLURAL SHALL INCLUDE THE SINGULAR. USE OF THE TERM “OR” IS NOT INTENDED TO
BE EXCLUSIVE, UNLESS THE CONTEXT CLEARLY REQUIRES OTHERWISE.


 


13.                                 ADMINISTRATION AND INTERPRETATION. ANY
QUESTION OR DISPUTE REGARDING THE ADMINISTRATION OR INTERPRETATION OF THE
NOTICE, THE PLAN, THE PROGRAM OR THIS OPTION AGREEMENT SHALL BE SUBMITTED BY THE
GRANTEE OR BY THE COMPANY TO THE ADMINISTRATOR. THE RESOLUTION OF SUCH QUESTION
OR DISPUTE BY THE ADMINISTRATOR SHALL BE FINAL AND BINDING ON ALL PERSONS.


 


14.                                 VENUE. THE COMPANY, THE GRANTEE, AND THE
GRANTEE’S ASSIGNEES PURSUANT TO SECTION 8 (THE “PARTIES”) AGREE THAT ANY SUIT,
ACTION, OR PROCEEDING ARISING OUT OF OR RELATING TO THE NOTICE, THE PLAN, THE
PROGRAM OR THIS OPTION AGREEMENT SHALL BE BROUGHT IN THE UNITED STATES DISTRICT
COURT FOR THE NORTHERN DISTRICT OF CALIFORNIA (OR SHOULD SUCH COURT LACK
JURISDICTION TO HEAR SUCH ACTION, SUIT OR PROCEEDING, IN A CALIFORNIA STATE
COURT IN THE COUNTY OF SANTA CLARA) AND THAT THE PARTIES SHALL SUBMIT TO THE
JURISDICTION OF SUCH COURT. THE PARTIES IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THE PARTY MAY HAVE TO THE LAYING OF VENUE FOR
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH COURT. IF ANY ONE OR MORE
PROVISIONS OF THIS SECTION 14 SHALL FOR ANY REASON BE HELD INVALID OR
UNENFORCEABLE, IT IS THE SPECIFIC INTENT OF THE PARTIES THAT SUCH PROVISIONS
SHALL BE MODIFIED TO THE MINIMUM EXTENT NECESSARY TO MAKE IT OR ITS APPLICATION
VALID AND ENFORCEABLE.


 


15.                                 NOTICES. ANY NOTICE REQUIRED OR PERMITTED
HEREUNDER SHALL BE GIVEN IN WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN UPON
PERSONAL DELIVERY, UPON DEPOSIT FOR DELIVERY BY AN INTERNATIONALLY RECOGNIZED
EXPRESS MAIL COURIER SERVICE OR UPON DEPOSIT IN THE UNITED STATES MAIL BY
CERTIFIED MAIL (IF THE PARTIES ARE WITHIN THE UNITED STATES), WITH POSTAGE AND
FEES PREPAID, ADDRESSED TO THE OTHER PARTY AT ITS ADDRESS AS SHOWN IN THESE
INSTRUMENTS, OR TO SUCH OTHER ADDRESS AS SUCH PARTY MAY DESIGNATE IN WRITING
FROM TIME TO TIME TO THE OTHER PART.


 

END OF AGREEMENT

 

4

--------------------------------------------------------------------------------